IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-72,736-05


                             IN RE DARRELL MYHAND, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. FR-63241 IN THE 264TH DISTRICT COURT
                               FROM BELL COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed a motion for judgment nunc pro tunc in the

trial court on February 27, 2018, but that the trial court has not ruled on the motion.

       A trial court has a ministerial duty to rule upon a properly filed and timely presented motion

but generally has no ministerial duty to rule a certain way on the motion. State ex rel. Young v. Sixth

Jud. Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007).

       Respondent, the Judge of the 264th District Court, shall within thirty days from the date of

this order respond as to whether Relator’s motion for judgment nunc pro tunc has been filed in that

court, and if so, whether the trial court has ruled on the motion. This motion for leave to file will
                                                         2

be held until Respondent has complied with this order.



Filed: December 16, 2020
Do not publish